Case 4:18-cv-03368 Document 50 Filed on 03/02/21 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                 March 02, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        UNITED STATES OF              §    CIVIL ACTION NO.
        AMERICA and STATE             §    4:18-cv-03368
        OF TEXAS,                     §
                  Plaintiffs,         §
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        CITY OF HOUSTON,              §
        TEXAS and BAYOU               §
        CITY                          §
        WATERKEEPERS,                 §
                   Defendants.        §

                     NOTICE OF STATUS CONFERENCE

            Before the Court is motion by the City of Houston for a
       status conference, along with notice that the request is
       unopposed. Dkts 48, 49.
            A status conference is set in this case for March 24, 2021, at
       1:30 PM Central Time via Zoom. Details for the Zoom
       conference will be provided by the Case Manager prior to the
       conference.
           SO ORDERED.
           Signed on March 2, 2021, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge
